 

Exhibit 10.1

 

FORM OF SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (as amended, supplemented, restated and/or
modified from time to time, this “Agreement”) is entered into as of March [__],
2020, by and between Summit Wireless Technologies, Inc., a Delaware corporation
(the “Company”), and [________] (the “Investor”).

 

BACKGROUND

 

A.       The board of directors (the “Board of Directors”) of the Company has
authorized the issuance to Investor of the Note (as defined below) and the
Warrant (as defined below).

 

B       The Investor desires to purchase the Note and the Warrant on the terms
and conditions set forth in this Agreement.

 

C.       Concurrently with the execution of this Agreement: (i) the Company and
the Investor will enter into (a) a security agreement, substantially in the form
attached hereto as Exhibit A (the “Security Agreement”), pursuant to which the
Company will grant a first priority security interest in all of its assets to
secure the Company’s obligations hereunder and under the Note, (b) a pledge
agreement, substantially in the form attached hereto as Exhibit B (the “Pledge
Agreement”), pursuant to which the Company will pledge all of the equity
interests in its wholly-owned subsidiary, WiSA, LLC (“WiSA”), to secure the
Company’s obligations hereunder and under the Note; (c) a patent security
agreement, substantially in the form attached hereto as Exhibit C (the “Company
Patent Security Agreement”), pursuant to which the Company will reaffirm its
grant  of a first priority security interest in certain intellectual property
collateral (including its patents) to secure the Company’s obligations hereunder
and under the Note and (d) a trademark security agreement, substantially in the
form attached hereto as Exhibit D (the “Company Trademark Security Agreement”),
pursuant to which the Company will reaffirm its grant of a first priority
security interest in certain intellectual property collateral (including its
trademarks and service marks) to secure the Company’s obligations hereunder and
under the Note and (ii) WiSA will enter into (a) a guaranty in favor of the
Investor, substantially in the form attached hereto as Exhibit E (the “WiSA
Guaranty”) pursuant to which WiSA will guaranty the Company’s obligations
hereunder and under the Note, (b) a security agreement with the Investor,
substantially in the form attached hereto as Exhibit F (the “WiSA Security
Agreement”), pursuant to which WiSA will grant a first priority security
interest in all of its assets to secure WiSA’s obligations under the WiSA
Guaranty, and (c) a trademark security agreement, substantially in the form
attached hereto as Exhibit G (the “WiSA Trademark Security Agreement”), pursuant
to which WiSA will reaffirm  its grant of a first priority security interest in
certain intellectual property collateral (including its trademarks and service
marks) to secure the WiSA’s obligations under the WiSA Guaranty.

 

NOW THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:

 



 

 

 

1.                  DEFINITIONS. As used in this Agreement, the following terms
shall have the following meanings specified or indicated below, and such
meanings shall be equally applicable to the singular and plural forms of such
defined terms:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Acquisition” means the acquisition by the Company or any direct or indirect
Subsidiary of the Company of a majority of the Equity Interests or substantially
all of the assets and business of any Person, whether by direct purchase of
Equity Interests, asset purchase, merger, consolidation or like combination.

 

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified, as such terms are used in and construed under Rule 405
under the Securities Act.

 

“Agreement” has the meaning set forth in the preamble.

 

“Blank Check Preferred Stock” has the meaning set forth in Section 3.4(a).

 

“Blue Sky Application” has the meaning set forth in Section 9.3(a).

 

“Board of Directors” has the meaning set forth in the recitals.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which the Federal Reserve Bank of New York is closed in New York City.

 

“Capital Stock” means the Common Stock, the Preferred Stock and any other
classes of capital stock of the Company.

 

“Change of Control” means, with respect to the Company:

 

(a)a change in the composition of the Board of Directors of the Company at a
single shareholder meeting where a majority of the individuals that were
directors of the Company immediately prior to the start of such shareholder
meeting are no longer directors at the conclusion of such meeting;

 

(b)a change in composition of the Board of Directors of the Company prior to the
termination of this Agreement where a majority of the individuals that were
directors as of the date of this Agreement cease to be directors of the Company
prior to the termination of this Agreement;

 

(c)unless their replacements shall be approved by the Investor in the Investor’s
sole discretion, any two of the individuals who are the Chief Executive Officer,
President or Chairman of the Board of Directors as of the date of this Agreement
cease to hold such position at any time prior to the termination of this
Agreement;

 



 2 

 

 

(d)other than a shareholder that holds such a position at the date of this
Agreement, if a Person comes to have beneficial ownership, control or direction
over more than forty percent (40%) of the voting rights attached to any class of
voting securities of the Company; or

 

(e)the sale or other disposition by the Company or any of its Subsidiaries in a
single transaction, or in a series of transactions, of all or substantially all
of their respective assets.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Code” has the meaning set forth in Section 2.1.

 

“Commitment Fee” means an amount equal to Eighty-Five Thousand Dollars
($85,000).

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.

 

“Company” has the meaning set forth in the preamble.

 

“Company Patent Security Agreement” has the meaning set forth in the recitals.

 

“Company Trademark Security Agreement” has the meaning set forth in the
recitals.

 

“Conversion Shares” means the shares of Common Stock issuable upon the full or
any partial conversion of the Note.

 

“Effectiveness Period” has the meaning set forth in Section 9.2(a).

 

“Equity Interests” means and includes capital stock, membership interests and
other similar equity securities, and shall also include warrants or options to
purchase capital stock, membership interests or other equity interests.

 

“Event” means any event, change, development, effect, condition, circumstance,
matter, occurrence or state of facts.

 

“Event of Default” has the meaning set forth in Section 7.1.

 

“Exempted Securities” means (a) shares of Common Stock or rights, warrants or
options to purchase Common Stock issued in connection with any Acquisition, (b)
equity securities issued by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock, (c) shares of Common Stock or rights,
warrants or options to purchase Common Stock issued to employees or directors
of, or consultants or advisors to, the Company or any of its Subsidiaries
pursuant to a plan, agreement or arrangement approved by the Board of Directors
(“Equity Plans”), or (d) shares of Common Stock actually issued upon the
exercise of options or shares of Common Stock actually issued upon the
conversion or exchange of any securities convertible into Common Stock, in each
case provided that such issuance is pursuant to the terms of the applicable
option or convertible security.

 



 3 

 

 

“Funding Amount” means an amount equal to One Million Seven Hundred Thousand
Dollars ($1,700,000).

 

“HSR Act” has the meaning set forth in Section 5.16.

 

“Investor” has the meaning set forth in the preamble.

 

“Investor Group” shall mean the Investor plus any other Person with which the
Investor is considered to be part of a group under Section 13 of the 1934 Act or
with which the Investor otherwise files reports under Sections 13 and/or 16 of
the 1934 Act.

 

“Investor Party” has the meaning set forth in Section 5.12(a).

 

“Investor Shares” means the Conversion Shares, the Warrant Shares and any other
shares issued or issuable to the Investor pursuant to this Agreement, the Note
or the Warrant.

 

“IP Rights” has the meaning set forth in Section 3.10.

 

“Law” means any law, rule, regulation, order, judgment or decree, including,
without limitation, any federal and state securities Laws.

 

“Losses” has the meaning set forth in Section 5.12(a).

 

“Material Adverse Effect” means any material adverse effect on (i) the
businesses, properties, assets, prospects, operations, results of operations or
financial condition of the Company, or the Company and the Subsidiaries, taken
as a whole, or (ii) the ability of the Company to consummate the transactions
contemplated by this Agreement or to perform its obligations hereunder or under
the Note or the Warrant; provided, however, that none of the following shall be
deemed either alone or in combination to constitute, and none of the following
shall be taken into account in determining whether there has been or would be, a
Material Adverse Effect: (a) any adverse effect resulting from or arising out of
general economic conditions; (b) any adverse effect resulting from or arising
out of general conditions in the industries in which the Company and the
Subsidiaries operate; (c) any adverse effect resulting from any changes to
applicable Law; or (d) any adverse effect resulting from or arising out of any
natural disaster or any acts of terrorism, sabotage, military action or war or
any escalation or worsening thereof; provided, further, that any event,
occurrence, fact, condition or change referred to in clauses (a) through (d)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition or change has a
disproportionate effect on the Company and/or the Subsidiaries compared to other
participants in the industries in which the Company and the Subsidiaries
operate.

 

“Maximum Percentage” means 4.99%; provided, that if at any time after the date
hereof the Investor Group beneficially owns in excess of 4.99% of any class of
Equity Interests in the Company that is registered under the 1934 Act (excluding
any Equity Interests deemed beneficially owned by virtue of the Note and the
Warrant), then the Maximum Percentage shall automatically increase to 9.99% so
long as the Investor Group owns in excess of 4.99% of such class of Equity
Interests (and shall, for the avoidance of doubt, automatically decrease to
4.99% upon the Investor Group ceasing to own in excess of 4.99% of such class of
Equity Interests).

 



 4 

 

 

“Money Laundering Laws” has the meaning set forth in Section 3.25.

 

“New Securities” means, collectively, equity securities of the Company, whether
or not currently authorized, as well as rights, options, or warrants to purchase
such equity securities, or securities of any type whatsoever that are, or may
become, convertible or exchangeable into or exercisable for such equity
securities.

 

“Note” has the meaning set forth in Section 2.1.

 

“OFAC” has the meaning set forth in Section 3.23.

 

“Offer Notice” has the meaning set forth in Section 10.1.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Pledge Agreement” has the meaning set forth in the recitals.

 

“Preferred Stock” has the meaning set forth in Section 3.4(a).

 

“Prepayment Right” shall have the meaning set forth in Section 2.4.

 

“Principal Amount” has the meaning set forth in Section 2.1.

 

“Proceedings” has the meaning set forth in Section 3.6.

 

“Prohibited Transaction” means a transaction with a third party or third parties
in which the Company issues or sells (or arranges or agrees to issue or sell):

 

(a)       any debt, equity or equity-linked securities (including options or
warrants) that are convertible into, exchangeable or exercisable for, or include
the right to receive shares of the Company’s Capital Stock:

 

(i)       at a conversion, repayment, exercise or exchange rate or other price
that is based on, and/or varies with, a discount to the future trading prices
of, or quotations for, shares of Common Stock; or

 

(ii)       at a conversion, repayment, exercise or exchange rate or other price
that is subject to being reset at some future date after the initial issuance of
such debt, equity or equity-linked security or upon the occurrence of specified
or contingent events (other than warrants that may be repriced by the Company);
or

 



 5 

 

 

(b)       any securities in a capital or debt raising transaction or series of
related transactions which grant to an investor the right to receive additional
securities based upon future transactions of the Company on terms more favorable
than those granted to such investor in such first transaction or series of
related transactions;

 

and are deemed to include transactions generally referred to as at-the-market
transactions (ATMs) or equity lines of credit and stand-by equity distribution
agreements, and convertible securities and loans having a similar effect.
Notwithstanding the foregoing, and for the avoidance of doubt, rights issuances,
shareholder purchase plans, Equity Plans, convertible securities, or issuances
of Equity Interests, based on the trading price of the Common Stock on the
Trading Market but each at a fixed price per share, shall not be deemed to be a
Prohibited Transaction.

 

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Investor Shares covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and any “free writing prospectus” as defined in
Rule 405 under the 1933 Act.

 

“register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Investor Shares pursuant
to the provisions of this Agreement, including the Prospectus and amendments and
supplements to such Registration Statement, and including post-effective
amendments, all exhibits and all material incorporated by reference in such
Registration Statement.

 

“Reverse Split” has the meaning set forth in Section 5.21.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 3.5(a).

 

“Securities” means the Note, the Warrant and the Investor Shares.

 

“Securities Termination Event” means either of the following has occurred:

 

(a)       trading in securities generally in the United States has been
suspended or limited for a consecutive period of greater than ten (10) Trading
Days; or

 

(b)       a banking moratorium has been declared by the United States or the New
York State authorities and is continuing for a consecutive period of greater
than three (3) Business Days.

 

“Security Agreement” has the meaning set forth in the recitals.

 

“Series A Preferred Stock” has the meaning set forth in Section 3.4(a).

 



 6 

 

 

“Stockholder Approval” shall mean the approval of such number of the holders of
the outstanding shares of Company’s voting Common Stock as required by the
Company’s bylaws (the “Bylaws”) and the Delaware General Corporation Law: (a) if
and to the extent legally required, to amend the Company’s certificate of
incorporation, as amended (“Certificate of Incorporation”), to increase the
number of authorized shares of Common Stock by at least the number of shares of
Common Stock equal to the number of Shares issuable hereunder, (b) to ratify and
approve all of the transactions contemplated by the Transaction Documents,
including the issuance of all of Investor Shares (as such term is defined in
each of such documents) issued and potentially issuable to the Investor
thereunder, all as may be required by the applicable rules and regulations of
the Trading Market (or any successor entity).

 

“Subsidiaries” and “Subsidiary” have the meaning set forth in Section 3.4(b).

 

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

 

“Trading Market” means whichever of the New York Stock Exchange, NYSE American,
or the Nasdaq Stock Market (including the Nasdaq Capital Market, the Nasdaq
Global Market, and the Nasdaq Global Select Market), on which the Common Stock
is listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the Note, the Warrant, the
Security Agreement, the Company Patent Security Agreement, the Company Trademark
Security Agreement, the Pledge Agreement, the WiSA Guaranty, the WiSA Security
Agreement, the WiSA Trademark Security Agreement and any other documents or
agreements executed or delivered in connection with the transactions
contemplated hereunder.

 

“Warrant” has the meaning set forth in Section 2.1.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.

 

“WiSA” has the meaning set forth in the recitals.

 

“WiSA Guaranty” has the meaning set forth in the recitals.

 

“WiSA Security Agreement” has the meaning set forth in the recitals.

 

“WiSA Trademark Security Agreement” has the meaning set forth in the recitals.

 

2.                  PURCHASE AND SALE OF THE NOTE AND THE WARRANT.

 

2.1              Purchase and Sale of the Note and the Warrant. Subject to the
terms and conditions set forth herein, at the Closing, the Company shall issue
and sell to the Investor, and the Investor shall purchase from the Company, (a)
a convertible promissory note, in the form attached hereto as Exhibit H (the
“Note”), in the principal amount of Two Million Forty Thousand Dollars
($2,040,000.00) (the “Principal Amount”) and (b) a Common Stock purchase
warrant, in the form attached hereto as Exhibit I, registered in the name of the
Investor, pursuant to which the Investor shall have the right to acquire
4,553,571 shares of Common Stock (the “Warrant”), in exchange for the Funding
Amount. The Investor and the Company agree that for U.S. federal income tax
purposes and applicable state, local and non-U.S. tax purposes, the Funding
Amount shall be allocable between the Note and the Warrant based on the relative
fair market values thereof. Neither the Investor nor the Company shall take any
contrary position on any tax return, or in any audit, claim, investigation,
inquiry or proceeding in respect of taxes, unless otherwise required pursuant to
a final determination within the meaning of Section 1313 of the Internal Revenue
Code of 1986, as amended (the “Code”), or any analogous provision of applicable
state, local or non-U.S. law.

 



 7 

 

 

2.2              Closing. The closing hereunder, including payment for and
delivery of the Note and the Warrant, shall take place remotely via the exchange
of documents and signatures, no later than ten (10) Business Days following the
execution and delivery of this Agreement, subject to satisfaction or waiver of
the conditions set forth in Section 6, or at such other time and place as the
Company and the Investor agree upon, orally or in writing (the “Closing,” and
the date of the Closing being the “Closing Date”).

 

2.3              Commitment Fee. At the Closing, the Company shall pay to the
Investor the Commitment Fee, in United States dollars and in immediately
available funds. The Commitment Fee shall be paid by being offset against the
Funding Amount payable by the Investor at Closing.

 

2.4              Prepayment Right. As set forth in the Note, in its sole
discretion and upon giving the prior written notice set forth in the Note, the
Company will have the right to pre-pay the entire then-outstanding principal
amount of the Note at any time with no penalty or premium of any kind (the
“Prepayment Right”); provided, that in the event that the Company elects to
exercise its Prepayment Right, the Investor will have the option to convert up
to thirty-three percent (33%) of the then outstanding principal amount of the
Note, at a price per share equal to the Conversion Price (as such term is
defined in the Note).

 

2.5              Senior Obligation. As an inducement for the Investor to enter
into this Agreement and to purchase the Note, all obligations of the Company
pursuant to this Agreement and the Note shall be secured by a first priority
security interest in and lien upon all assets of the Company, once the proceeds
from the sale of the Note and Warrant shall have been used to repay the January
Note as disclosed on Schedule 3.2.

 

3.                  REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company
represents and warrants to the Investor and covenants with the Investor that,
except as is set forth in the Disclosure Letter being delivered to the Investor
as of the date hereof and as of the Closing Date, the following representations
and warranties are true and correct:

 

3.1              Organization and Qualification. The Company is a corporation
duly organized and validly existing in good standing under the Laws of the State
of Delaware and has the requisite corporate power and authority to own its
properties and to carry on its business as now being conducted. WiSA is a
limited liability company duly formed and validly existing in good standing
under the Laws of the State of Delaware and has the requisite limited liability
company power and authority to own its properties and to carry on its business
as now being conducted. Each of the Company and WiSA is duly qualified to do
business and is in good standing in every jurisdiction in which the ownership of
its property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.

 



 8 

 

 

3.2              Authorization; Enforcement; Compliance with Other Instruments.
Each of the Company and WiSA has the requisite corporate or limited liability
company power, as applicble, and authority to execute the Transaction Documents
to which it is a party, in the case of the Company, to issue and sell the Note
and the Warrant pursuant hereto, and, in both cases, to perform its obligations
under the Transaction Documents to which it is a party, including, in the case
of the Company, issuing the Investor Shares on the terms set forth in this
Agreement. The execution and delivery of the Transaction Documents to which it
is a party by the Company and WiSA and the issuance and sale by the Company of
the Securities pursuant hereto, including without limitation the reservation of
the Conversion Shares and the Warrant Shares for future insuance, have been duly
and validly authorized by the Company’s Board of Directors for itself and in its
capacity as the member manager of WiSA and except as set forth on Schedule 3.2,
no further consent or authorization is required by the Company, its Board of
Directors, its stockholders, WiSA or any other Person in connection therewith.
The Transaction Documents have been duly and validly executed and delivered by
the Company and WiSA and constitute valid and binding obligations of each of the
Company and WiSA, enforceable against the Company and WiSA in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar Laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

 

3.3              No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and WiSA and the issuance and sale of the
Note and the Warrant by the Company hereunder will not (a) conflict with or
result in a violation of the Certificate of Incorporation or Bylaws or WiSA's
certificate of formation or organizational documents, (b) conflict with, or
constitute a material default (or an event which, with notice or lapse of time
or both, would become a material default) under, or give to others any right of
termination, amendment, acceleration or cancellation of, any material agreement
to which the Company or any of the Subsidiaries is a party, or (c) subject to
the making of the filings referred to in Section  5, and, violate in any
material respect any Law or any rule or regulation of the Trading Market
applicable to the Company or any of the Subsidiaries or by which any of their
properties or assets are bound or affected. Assuming the accuracy of the
Investor’s representations in Section 4 and subject to the making of the filings
referred to in Section 5, (i) no approval or authorization will be required from
any governmental authority or agency, regulatory or self-regulatory agency or
other third party (including the Trading Market) in connection with the issuance
of the Note and the Warrant and the other transactions contemplated by this
Agreement (including the issuance of the Conversion Shares upon conversion of
the Note and the Warrant Shares upon exercise of the Warrant) and (ii) the
issuance of the Note and the Warrant, and the issuance of the Conversion Shares
upon the conversion of the Note and the Warrant Shares upon exercise of the
Warrant will be exempt from the registration and qualification requirements
under the 1933 Act and all applicable state securities Laws.

 



 9 

 

 

3.4              Capitalization and Subsidiaries.

 

(a)               The authorized Capital Stock of the Company consists of:
(i) 200,000,000 shares of Common Stock, (ii) 1,250,000 shares of Series A 8%
Senior Convertible Preferred Stock (the “Series A Preferred Stock”) and
(iii) 18,750,000 remaining shares of blank check preferred stock to be
designated by the Board of Directors (the “Blank Check Preferred Stock”, and
together with the Series A Preferred Stock, the “Preferred Stock”)). As of the
close of business on December 31, 2019: (A) 24,873,191 shares of Common Stock
were issued and outstanding and (B) 250,000 shares of Series A Preferred Stock
were issued and outstanding; and since December 31, 2019, and through the date
of this Agreement, the Company has issued 1,878,074 additional shares of Common
Stock, cancelled 7,500 shares of Common Stock and issued no additional shares of
Preferred Stock.  As of December 31, 2019, (x) no shares of Common Stock are
issuable upon exercise of options granted under the Company’s 2018 Long-Term
Stock Incentive Plan and 2,490,573 additional shares are reserved for future
issuance under such plan; (y) 9,097,368 shares of Common Stock issuable upon
exercise of outstanding warrants, with exercise prices ranging from $0.44 to
$10.35 per share. The Company shall duly reserve up to 8,160,000 shares of
Common Stock for issuance upon conversion of the Note and shall duly reserve
4,553,571 shares of Common Stock for issuance upon exercise of the Warrant. The
Conversion Shares, when issued upon conversion of the Note in accordance with
its terms, and the Warrant Shares, if and when issued upon exercise of the
Warrant in accordance with its terms, will be validly issued, fully paid and
non-assessable and free from all taxes, liens and charges with respect to the
issuance thereof. Other than as set forth on Schedule 3.4(d), no shares of the
Company’s Capital Stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company. The
Certificate of Incorporation and Bylaws on file on the SEC’s EDGAR website are
true and correct copies of the Certificate of Incorporation and Bylaws as in
effect as of the date hereof. The Company is not in violation of any provision
of its Certificate of Incorporation or Bylaws.

 

(b)               Schedule 3.4(b) lists each direct and indirect subsidiary of
the Company (each, a “Subsidiary” and collectively, the “Subsidiaries”) and
indicates for each Subsidiary (i) the authorized capital stock or other Equity
Interest of such Subsidiary as of the date hereof, (ii) the number and kind of
shares or other ownership interests of such Subsidiary that are issued and
outstanding as of the date hereof, and (iii) the owner of such shares or other
ownership interests. No Subsidiary has any outstanding stock options, warrants
or other instruments pursuant to which such Subsidiary may at any time or under
any circumstances be obligated to issue any shares of its capital stock or other
Equity Interests. Except with respect to Summit Wireless Japan K.K., which the
Company intends to dissolve, each Subsidiary is duly organized and validly
existing in good standing under the laws of its jurisdiction of formation and
has all requisite power and authority to own its properties and to carry on its
business as now being conducted.

 

(c)               Other than as set forth on Schedule 3.4(c), neither the
Company nor any Subsidiary is bound by any agreement or arrangement pursuant to
which it is obligated to register the sale of any securities under the 1933 Act.
Other than with respect to the Series A Preferred Stock, there are no
outstanding securities of the Company or any of the Subsidiaries which contain
any redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to redeem or purchase any security of the Company or any
Subsidiary. Other than as set forth on Schedule 3.4(d), there are no outstanding
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Note, the Warrant or the Investor
Shares. Neither the Company nor any Subsidiary has any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement.

 



 10 

 

 

(d)               Other than as set forth on Schedule 3.4(d), the issuance and
sale of any of the Securities will not obligate the Company to issue shares of
Common Stock or other securities to any other Person and will not result in the
adjustment of the exercise, conversion, exchange, or reset price of any
outstanding securities.

 

(e)               As of the date of this Agreement, the Company has capacity
under the rules and regulations of the Trading Market to issue up to 5,322,009
shares of Common Stock (or securities convertible into or exercisable for Common
Stock) without obtaining Stockholder Approval.

 

3.5              SEC Documents; Financial Statements.

 

(a)               As of the date hereof, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1934 Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). As of
their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(b)               As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles, and
audited by a firm that is a member a member of the Public Companies Accounting
Oversight Board consistently applied, during the periods involved (except as may
be otherwise indicated in such financial statements or the notes thereto, or, in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the consolidated financial position of the Company as of the
dates thereof and the consolidated results of its operations and consolidated
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments). No other written information
provided by or on behalf of the Company to the Investor in connection with the
Investor’s purchase of the Note and the Warrant which is not included in the SEC
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.

 



 11 

 

 

(c)               The Company and each of the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) reasonable
controls to safeguard assets are in place and (iv) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences.

 

3.6              Litigation and Regulatory Proceedings. Except as disclosed in
SEC Documents, there are no material actions, causes of action, suits, claims,
proceedings, inquiries or investigations (collectively, “Proceedings”) before or
by any court, public board, government agency, self-regulatory organization or
body pending or, to the knowledge of the executive officers of Company or any of
the Subsidiaries, threatened against or affecting the Company or any of the
Subsidiaries, the Common Stock or any other class of issued and outstanding
shares of the Company’s Capital Stock, or any of the Company’s or the
Subsidiaries’ officers or directors in their capacities as such and, to the
knowledge of the executive officers of the Company, there is no reason to
believe that there is any basis for any such Proceeding.

 

3.7              No Undisclosed Events, Liabilities or Developments. No event,
development or circumstance has occurred or exists, or to the knowledge of the
executive officers of the Company is reasonably anticipated to occur or exist
that (a) would reasonably be anticipated to have a Material Adverse Effect or
(b) would be required to be disclosed by the Company under applicable securities
Laws on a registration statement filed with the SEC relating to an issuance and
sale by the Company of its Common Stock and which has not been publicly
announced.

 

3.8              Compliance with Law. The Company and each of the Subsidiaries
have conducted and are conducting their respective businesses in compliance in
all material respects with all applicable Laws and are in compliance in all
material respects with the rules and regulations of the Trading Market. The
Company is not aware of any facts which could reasonably be anticipated to lead
to a delisting of the Common Stock by the Trading Market in the future.

 

3.9              Employee Relations. Neither the Company nor any Subsidiary is
involved in any union labor dispute nor, to the knowledge of the Company, is any
such dispute threatened. Neither the Company nor any Subsidiary is a party to
any collective bargaining agreement. No executive officer (as defined in Rule
501(f) of the 1933 Act) has notified the Company that such officer intends to
leave the Company’s employ or otherwise terminate such officer’s employment with
the Company.

 

3.10          Intellectual Property Rights. The Company and each Subsidiary owns
or possesses adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(collectively, “IP Rights”) necessary to conduct their respective businesses as
now conducted. None of the material IP Rights of the Company or any of the
Subsidiaries are expected to expire or terminate within three (3) years from the
date of this Agreement. Neither the Company nor any Subsidiary is infringing,
misappropriating or otherwise violating any IP Rights of any other Person. No
claim has been asserted, and no Proceeding is pending, against the Company or
any Subsidiary alleging that the Company or any Subsidiary is infringing,
misappropriating or otherwise violating the IP Rights of any other Person, and,
to the Company’s knowledge, no such claim or Proceeding is threatened, and the
Company is not aware of any facts or circumstances which might give rise to any
such claim or Proceeding. The Company and the Subsidiaries have taken
commercially reasonable security measures to protect the secrecy,
confidentiality and value of all of their material IP Rights.

 



 12 

 

 

3.11          Environmental Laws. Except, in each case, as would not be
reasonably anticipated to have a Material Adverse Effect, the Company and the
Subsidiaries (a) are in compliance with any and all applicable Laws relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants, (b) have received and hold all
permits, licenses or other approvals required of them under all such Laws to
conduct their respective businesses and (c) are in compliance with all terms and
conditions of any such permit, license or approval.

 

3.12          Title to Assets. The Company and the Subsidiaries have good and
marketable title to all personal property owned by them which is material to
their respective businesses, in each case free and clear of all liens,
encumbrances and defects except those set forth on Schedule 3.12. Any real
property and facilities held under lease by the Company or any Subsidiary are
held under valid, subsisting and enforceable leases with such exceptions as are
not material and do not interfere with the use made and proposed to be made of
such property and buildings by the Company and the Subsidiaries.

 

3.13          Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company reasonably believes to be
prudent and customary in the businesses in which the Company and the
Subsidiaries are engaged. Neither the Company nor any of the Subsidiaries has
been refused any insurance coverage sought or applied for, and the Company has
no reason to believe that it will not be able to renew all existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers.

 

3.14          Regulatory Permits. The Company and the Subsidiaries have in full
force and effect all certificates, approvals, authorizations and permits from
all regulatory authorities and agencies necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any Subsidiary has received any notice of Proceedings
relating to the revocation or modification of any such certificate, approval,
authorization or permit, except for such certificates, approvals, authorizations
or permits with respect to which the failure to hold would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

3.15          No Materially Adverse Contracts, Etc. Neither the Company nor any
of the Subsidiaries is (a) subject to any charter, corporate or other legal
restriction, or any judgment, decree or order which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect or (b) a party to any contract or agreement which in the judgment of the
Company’s management has or would reasonably be anticipated to have a Material
Adverse Effect.

 



 13 

 

 

3.16          Taxes. The Company and the Subsidiaries each has made or filed, or
caused to be made or filed, all United States federal, and applicable state,
local and non-U.S. tax returns, reports and declarations required by any
jurisdiction to which it is subject and has paid all taxes and other
governmental assessments and charges that are material in amount, required to be
paid by it, regardless of whether such amounts are shown or determined to be due
on such returns, reports and declarations, except those being contested in good
faith by appropriate proceedings and for which it has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and, to the knowledge of the Company, there is no
basis for any such claim.

 

3.17          Solvency. After giving effect to the receipt by the Company of the
proceeds from the transactions contemplated by this Agreement (a) the Company’s
fair saleable value of its assets exceeds the amount that will be required to be
paid on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; and (b) the current
cash flow of the Company, together with the proceeds the Company would receive,
were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). The Company has no knowledge of any facts or circumstances
which lead it to believe that it will file for reorganization or liquidation
under the bankruptcy or reorganization laws of any jurisdiction.

 

3.18          Investment Company. The Company is not, and is not an Affiliate
of, an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

3.19          Certain Transactions. Other than as disclosed in the SEC
Documents, there are no contracts, transactions, arrangements or understandings
between the Company or any of its Subsidiaries, on the one hand, and any
director, officer or employee thereof on the other hand, that would be required
to be disclosed pursuant to Item 404 of Regulation S-K promulgated by the SEC in
the Company’s Form 10-K or proxy statement pertaining to an annual meeting of
stockholders.

 

3.20          No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Note pursuant to this Agreement.

 

3.21          Acknowledgment Regarding the Investor’s Purchase of the Note and
the Warrant. The Company’s Board of Directors has approved the execution of the
Transaction Documents and the issuance and sale of the Note and the Warrant,
based on its own independent evaluation and determination that the terms of the
Transaction Documents are reasonable and fair to the Company and in the best
interests of the Company and its stockholders. The Company is entering into this
Agreement, the Security Agreement, the Company Patent Security Agreement, the
Company Trademark Security Agreement and the Pledge Agreement and is issuing and
selling the Note and the Warrant voluntarily and without economic duress. The
Company has had independent legal counsel of its own choosing review the
Transaction Documents and advise the Company with respect thereto. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to the Note and the Warrant and the
transactions contemplated hereby and that neither the Investor nor any person
affiliated with the Investor is acting as a financial advisor to, or a fiduciary
of, the Company (or in any similar capacity) with respect to execution of the
Transaction Documents or the issuance of the Note and the Warrant or any other
transaction contemplated hereby.

 



 14 

 

 

3.22          No Brokers’, Finders’ or Other Advisory Fees or Commissions.
Except as set forth in Schedule 3.22, no brokers, finders or other similar
advisory fees or commissions will be payable by the Company or any Subsidiary or
by any of their respective agents with respect to the issuance of the Note or
any of the other transactions contemplated by this Agreement.

 

3.23          OFAC. None of the Company nor any of the Subsidiaries nor, to the
best knowledge of the Company, any director, officer, agent, employee, affiliate
or person acting on behalf of the Company and/or any Subsidiary has been or is
currently subject to any United States sanctions administered by the Office of
Foreign Assets Control of the United States Department of the Treasury (“OFAC”);
and the Company will not directly or indirectly use any proceeds received from
the Investor, or lend, contribute or otherwise make available such proceeds to
its Subsidiaries or to any affiliated entity, joint venture partner or other
person or entity, to finance any investments in, or make any payments to, any
country or person currently subject to any of the sanctions of the United States
administered by OFAC.

 

3.24          No Foreign Corrupt Practices. None of the Company or any of the
Subsidiaries has, directly or indirectly: (a) made or authorized any
contribution, payment or gift of funds or property to any official, employee or
agent of any governmental authority of any jurisdiction except as otherwise
permitted under applicable Law; or (b) made any contribution to any candidate
for public office, in either case, where either the payment or the purpose of
such contribution, payment or gift was, is, or would be prohibited under the
Foreign Corrupt Practices Act or the rules and regulations promulgated
thereunder or under any other legislation of any relevant jurisdiction covering
a similar subject matter applicable to the Company or its Subsidiaries and their
respective operations and the Company has instituted and maintained policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance with such legislation.

 

3.25          Anti-Money Laundering. The operations of each of the Company and
the Subsidiaries are and have been conducted at all times in compliance with all
applicable anti-money laundering laws, regulations, rules and guidelines in its
jurisdiction of incorporation and in each other jurisdiction in which such
entity, as the case may be, conducts business (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental authority involving the Company or its Subsidiaries with respect to
any of the Money Laundering Laws is, to the best knowledge of the Company,
pending, threatened or contemplated.

 

3.26          Disclosure. The Company confirms that neither it, nor to its
knowledge, any other Person acting on its behalf has provided the Investor or
its agents or counsel with any information that the Company believes constitutes
material, non-public information. The Company understands and confirms that the
Investor will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company. All disclosures provided to the
Investor regarding the Company, its business and the transactions contemplated
hereby, furnished by or on behalf of the Company (including the Company’s
representations and warranties set forth in this Agreement) are true and correct
in all material respects and do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.

 



 15 

 

 

4.                  REPRESENTATIONS AND WARRANTIES OF THE INVESTOR. The Investor
represents and warrants to the Company as follows:

 

4.1              Organization and Qualification. The Investor is a limited
partnership, duly organized and validly existing in good standing under the laws
of the State of Delaware.

 

4.2              Authorization; Enforcement; Compliance with Other Instruments.
The Investor has the requisite power and authority to enter into this Agreement,
the Security Agreement, the Company Patent Security Agreement, the Company
Trademark Security Agreement and the Pledge Agreement and to perform its
obligations under the Transaction Documents. The execution and delivery by the
Investor of the Transaction Documents to which it is a party have been duly and
validly authorized by the Investor’s governing body and no further consent or
authorization is required. The Transaction Documents to which it is a party have
been duly and validly executed and delivered by the Investor and constitute
valid and binding obligations of the Investor, enforceable against the Investor
in accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

4.3              No Conflicts. The execution, delivery and performance of the
Transaction Documents to which it is a party by the Investor and the purchase of
the Note and the Warrant by the Investor will not (a) conflict with or result in
a violation of the Investor’s organizational documents, (b) conflict with, or
constitute a material default (or an event which, with notice or lapse of time
or both, would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
contract, indenture mortgage, indebtedness or instrument to which the Investor
is a party, or (c) violate any Law applicable to the Investor or by which any of
the Investor’s properties or assets are bound or affected. No approval or
authorization will be required from any governmental authority or agency,
regulatory or self-regulatory agency or other third party in connection with the
purchase of the Note and the Warrant and the other transactions contemplated by
this Agreement.

 

4.4              Investment Intent; Accredited Investor. The Investor is
purchasing the Note and the Warrant for its own account, for investment
purposes, and not with a view towards distribution. The Investor is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D of
the 1933 Act. The Investor has, by reason of its business and financial
experience, such knowledge, sophistication and experience in financial and
business matters and in making investment decisions of this type that it is
capable of (a) evaluating the merits and risks of an investment in the Note, the
Warrant and the Investor Shares and making an informed investment decision, (b)
protecting its own interests and (c) bearing the economic risk of such
investment for an indefinite period of time.

 



 16 

 

 

4.5              Opportunity to Discuss. The Investor has received all materials
relating to the business, finance and operations of the Company and the
Subsidiaries as it has requested and has had an opportunity to discuss the
business, management and financial affairs of the Company and the Subsidiaries
with the Company’s management. In making its investment decision, the Investor
has relied solely on its own due diligence performed on the Company by its own
representatives.

 

4.6              No Other Representations. Except for the representations and
warranties set forth in this Agreement and in other Transaction Documents, the
Investor makes no other representations or warranties to the Company.

 

5.                  OTHER AGREEMENTS OF THE PARTIES.

 

5.1              No Restrictions on Transfer.  The Investor Shares, when issued
on or after the Conversion Trigger Date (as such term is defined in the Note),
shall be freely transferrable and any certificates representing such Investor
Shares shall not bear any legend.

 

5.2              Furnishing of Information. As long as the Investor owns the
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the 1934
Act. As long as the Investor owns Securities, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to the Investor
and make publicly available in accordance with Rule 144(c) such information as
is required for the Investor to sell the Investor Shares under Rule 144. The
Company further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Investor Shares without registration under
the 1933 Act within the limitation of the exemptions provided by Rule 144 or
other applicable exemptions.

 

5.3              Integration. The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the 1933 Act) that will be integrated with the offer or
sale of the Securities in a manner that would require the registration under the
1933 Act of the sale of the Securities to the Investor, or that will be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market that would require, under the rules of the
Trading Market, the Stockholder Approval.

 

5.4              Notification of Certain Events. The Company shall give prompt
written notice to the Investor of (a) the occurrence or non-occurrence of any
Event, the occurrence or non-occurrence of which would render any representation
or warranty of the Company or WiSA contained in this Agreement or any other
Transaction Document, if made on or immediately following the date of such
Event, untrue or inaccurate in any material respect, (b) the occurrence of any
Event that, individually or in combination with any other Events, has had or
could reasonably be expected to have a Material Adverse Effect, (c) any failure
of the Company or WiSA to comply with or satisfy any covenant or agreement to be
complied with or satisfied by it hereunder or any Event that would otherwise
result in the nonfulfillment of any of the conditions to the Investor’s
obligations hereunder, (d) any notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the consummation of the transactions contemplated by this Agreement or any
other Transaction Document, or (e) any Proceeding pending or, to the Company’s
knowledge, threatened against a party relating to the transactions contemplated
by this Agreement or any other Transaction Document.

 



 17 

 

 

5.5              Available Stock. The Company shall at all times keep authorized
and reserved and available for issuance, free of preemptive rights, such number
of shares of Common Stock as are issuable upon conversion of the Note and
exercise of the Warrant at any time. If the Company determines at any time that
it does not have a sufficient number of authorized shares of Common Stock to
reserve and keep available for issuance as described in this Section 5.5, the
Company shall use all commercially reasonable efforts to increase the number of
authorized shares of Common Stock by seeking Stockholder Approval for the
authorization of such additional shares.

 

5.6              Use of Proceeds. The Company will use the proceeds from the
sale of the Note and the Warrant for the repayment of the January Note listed on
Schedule 3.2, as well as for general corporate and working capital purposes.

 

5.7              Repayment of Note. If the Company incurs any debt, including
the issuance of any subordinated debt or convertible debt (other than the Note)
or any Preferred Stock in excess of $100,000, unless otherwise agreed in writing
by the Investor or unless such debt is issued to a seller as partial
consideration paid to such seller in connection with an Acquisition, the Company
will immediately utilize the proceeds of such issuance to repay the Note, if
outstanding, unless waived by the Investor.

 

5.8              Intercreditor Agreement. In the event that the Company or any
Subsidiary incurs debt or issues convertible debt securities to a seller as
partial consideration paid to such seller in connection with an Acquisition,
unless otherwise waived in writing by the Investor, as a condition to
consummation of such Acquisition, the holder of such debt or convertible debt
securities shall enter into an intercreditor agreement with the Company and the
Investor on terms reasonably satisfactory to the Investor.

 

5.9              No Shorting. So long as the Investor continues to hold the
Note, the Warrant or any portion thereof, the Investor will comply with the
provisions of Section 9 of the 1934 Act, and the rules promulgated thereunder,
with respect to transactions involving the Common Stock and will not, either
directly or indirectly through its Affiliates, principals or advisors, engage in
any short sales or other similar hedging transactions with respect to the Common
Stock.

 

5.10          Prohibited Transactions. The Company hereby covenants and agrees
not to enter into any Prohibited Transactions without the Investor’s prior
written consent, until the earlier of (a) thirty (30) days after such time as
the Note has been repaid in full and/or has been converted into Conversion
Shares and (b) the date on which the Investor ceases to hold any shares of
Common Stock or have the right to acquire any shares of Common Stock, including
by exercise of the Warrant.

 



 18 

 

 

5.11          Securities Laws Disclosure; Publicity. The Company shall, by 9:30
a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and shall, within four (4) Business Days following the date
hereof, file a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby and including this Agreement as an exhibit
thereto; provided, that the Company must provide a copy of such press release
prior to its release and a copy of such Current Report on Form 8-K prior to its
filing to the Investor for review, and the Company shall incorporate the
Investor’s reasonable comments with respect to each. The Company shall not issue
any press release nor otherwise make any such public statement regarding the
Investor or the Transaction Documents without the prior written consent of the
Investor, except if such disclosure is required by law, in which case the
Company shall (a) ensure that such disclosure is restricted and limited in
content and scope to the maximum extent permitted by Law to meet the relevant
disclosure requirement and (b) provide a copy of the proposed disclosure to the
Investor for review prior to release and the Company shall incorporate the
Investor’s reasonable comments. Following the execution of this Agreement, the
Investor and its Affiliates and/or advisors may place announcements on their
respective corporate websites and in financial and other newspapers and
publications (including customary “tombstone” advertisements) describing the
Investor’s relationship with the Company under this Agreement and including the
name and corporate logo of the Company. Notwithstanding anything herein to the
contrary, to comply with United States Treasury Regulations Section
1.6011-4(b)(3)(i), each of the Company and the Investor, and each employee,
representative or other agent of the Company or the Investor, may disclose to
any and all persons, without limitation of any kind, the U.S. federal and state
income tax treatment, and the U.S. federal and state income tax structure, of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure insofar as such treatment and/or structure
relates to a U.S. federal or state income tax strategy provided to such
recipient.

 

5.12          Indemnification of the Investor.

 

(a)               The Company will indemnify and hold the Investor, its
Affiliates and their respective directors, officers, managers, shareholders,
members, partners, employees and agents and permitted successors and assigns
(each, an “Investor Party”) harmless from any and all losses, liabilities,
obligations, claims, contingencies, damages, costs and expenses, including all
judgments, amounts paid in settlements, court costs and reasonable attorneys’
fees and costs of investigation and defense (collectively, “Losses”) that any
such Investor Party may suffer or incur as a result of or relating to:

 

(i)                 any breach or inaccuracy of any representation, warranty,
covenant or agreement made by the Company in any Transaction Document;

 

(ii)              any misrepresentation made by the Company in any Transaction
Document or in any SEC Document;

 

(iii)            any omission to state any material fact necessary in order to
make the statements made in any SEC Document, in light of the circumstances
under which they were made, not misleading;

 



 19 

 

 

(iv)             any Proceeding before or by any court, public board, government
agency, self-regulatory organization or body based upon, or resulting from the
execution, delivery, performance or enforcement of any of the Transaction
Documents or the consummation of the transactions contemplated thereby, and
whether or not the Investor is party thereto by claim, counterclaim, crossclaim,
as a defendant or otherwise, or if such Proceeding is based upon, or results
from, any of the items set forth in clauses (i) through (iii) above.

 

(b)               In addition to the indemnity contained herein, the Company
will reimburse each Investor Party for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred.

 

(c)               The provisions of this Section 5.12 shall survive the
termination or expiration of this Agreement.

 

5.13          Non-Public Information. The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide the Investor
or its agents or counsel with any information that the Company believes
constitutes material, non-public information. To the extent the Company provides
the Investor with material, non-public information, the Company shall publicly
disclose such information within three (3) Business Days of providing the
information to the Investor; provided, however, in the event that such material
non-public information is provided to Investor pursuant to Section 10, the
Company shall publicly disclose such information within twenty (20) Business
Days of providing the information to the Investor. The Company understands and
confirms that the Investor shall be relying on the foregoing representation in
effecting transactions in securities of the Company.

 

5.14          Stockholder Approval. The Company shall hold a special meeting of
stockholders (which may also be at the annual meeting of stockholders) on or
before June 30, 2020 for the purpose of obtaining the Stockholder Approval;
provided, however, such date shall be increased by an additional thirty (30)
calendar days in the event that the Company receives comments to its proxy
statement from the SEC, with the recommendation of the Board of Directors that
such proposal be approved, and the Company shall solicit proxies from its
stockholders in connection therewith in the same manner as all other management
proposals in such proxy statement and all management-appointed proxyholders
shall vote their proxies in favor of such proposal. If the Company does not
obtain Stockholder Approval at the first meeting, the Company shall call a
meeting every four months thereafter to seek Stockholder Approval until the date
the Stockholder Approval is obtained. Prior to any such stockholder meeting, the
Company shall timely file a proxy statement pursuant to Section 14(a) of the
1934 Act in compliance in all material respects with the provisions of the
Bylaws and all applicable Law. The Company shall not be required to issue any
Investor Shares if such issuance would cause the Company to be required to
obtain the Stockholder Approval either pursuant to the rules and regulations of
the Trading Market or otherwise until such Stockholder Approval has been
obtained.

 

5.15          Listing of Securities. The Company shall: (a) in the time and
manner required by each Trading Market on which the Common Stock is listed,
prepare and file with such Trading Market an additional shares listing
application covering the Investor Shares, (b) take all steps necessary to cause
such shares to be approved for listing on each Trading Market on which the
Common Stock is listed as soon as possible thereafter, (c) provide to the
Investor evidence of such listing, and (d) maintain the listing of such shares
on each such Trading Market.

 



 20 

 

 

5.16          Antitrust Notification. If the Investor determines, in its sole
judgment and upon the advice of counsel, that the issuance of the Note, the
Warrant or the Investor Shares pursuant to the terms hereof would be subject to
the provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), the Company shall file as soon as practicable after the
date on which the Company receives notice from the Investor of the applicability
of the HSR Act and a request to so file with the United States Federal Trade
Commission and the United States Department of Justice the notification and
report form required to be filed by it pursuant to the HSR Act in connection
with such issuance.

 

5.17          Change of Prime Broker, Custodian. The Investor has informed the
Company of the names of its prime broker and its share custodian. The Investor
shall notify the Company of any change in its prime broker or share custodian
within three (3) Business Days of such change having taken effect.

 

5.18          Share Transfer Agent. The Company has informed the Investor of the
name of its share transfer agent and represents and warrants that the transfer
agent participates in the Depository Trust Company Fast Automated Securities
Transfer program. The Company shall not change its share transfer agent without
the prior written consent of the Investor.

 

5.19          Tax Treatment. The Investor and the Company agree that for U.S.
federal income tax purposes, and applicable state, local and non-U.S. income tax
purposes, the Note is not intended to be, and shall not be, treated as
indebtedness. Neither the Investor nor the Company shall take any contrary
position on any tax return, or in any audit, claim, investigation, inquiry or
proceeding in respect of taxes, unless otherwise required pursuant to a final
determination within the meaning of Section 1313 of the Code, or any analogous
provision of applicable state, local or non-U.S. law.

 

5.20          Set-Off.

 

(a)               The Investor may set off any of its obligations to the Company
(whether or not due for payment), against any of the Company’s obligations to
the Investor (whether or not due for payment) under this Agreement and/or any
other Transaction Document.

 

(b)               The Investor may do anything necessary to effect any set-off
undertaken in accordance with this Section 5.20 (including varying the date for
payment of any amount payable by the Investor to the Company).

 

5.21          Reverse Stock Split. If at any time the last closing trade price
for the Common Stock on the Trading Market as reported by the Trading Market is
less than $1.00, the Company shall promptly call a meeting of the stockholders
of the Company for purposes of approving a reverse stock split of the shares of
Common Stock such that the trade price of the Common Stock will be at least
$2.00 (a “Reverse Split”) and, subject to receipt of stockholder approval, shall
use its best efforts to promptly effect a Reverse Split.

 



 21 

 

 

6.                  CLOSING CONDITIONS

 

6.1              Conditions Precedent to the Obligations of the Investor. The
obligation of the Investor to fund the Note and acquire the Warrant at the
Closing is subject to the satisfaction or waiver by the Investor, at or before
such Closing, of each of the following conditions:

 

(a)               Required Documentation. The Company must have delivered to the
Investor copies of all resolutions duly adopted by the Board of Directors of the
Company, or any such other documentation of the Company approving the Agreement,
the Transaction Documents and any of the transactions contemplated hereby or
thereby.

 

(b)               Consents and Permits. The Company must have obtained and
delivered to the Investor copies of all necessary permits, approvals, and
registrations necessary to effect this Agreement, the Transaction Documents and
any of the transactions contemplated hereby or thereby, including pursuant to
Section 3.14 of this Agreement.

 

(c)               Trading Market Approval. The Company must have obtained and
delivered to the Investor copies of all necessary Trading Market approvals for
the issuance of the Note, the Warrant, and, upon the conversion of the Note, the
Conversion Shares and upon exercise of the Warrant, the Warrant Shares.

 

(d)               No Event(s) of Default. The Investor must be of the reasonable
opinion that no Event of Default has occurred and no Event of Default would
result from the execution of this Agreement or any of the Transaction Documents
or the transactions contemplated hereby or thereby.

 

(e)               Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of such Closing as though made
on and as of such date;

 

(f)                Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to such Closing;

 

(g)               No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;

 

(h)               No Suspensions of Trading in Common Stock; Listing. Trading in
the Common Stock shall not have been suspended by the SEC or any Trading Market
(except for any suspensions of trading of not more than one day on which the
Trading Market is open solely to permit dissemination of material information
regarding the Company) at any time since the date of execution of this
Agreement, and the Common Stock shall have been at all times since such date
listed for trading on a Trading Market; and

 



 22 

 

 

(i)                 Limitation on Beneficial Ownership. The issuance of the Note
and the Warrant shall not cause the Investor Group to become, directly or
indirectly, a “beneficial owner” (within the meaning of Section 13(d) of the
1934 Act and the rules and regulations promulgated thereunder) of a number of
Equity Interests of a class that is registered under the 1934 Act which exceeds
the Maximum Percentage of the Equity Interests of such class that are
outstanding at such time.

 

(j)                 Perfection of Security Interest. The Investor shall have, to
its satisfaction, perfected the security interest granted in the assets and
collateral of the Company and its Subsidiaries described in the Security
Agreement, the Company Patent Security Agreement, the Company Trademark Security
Agreement, the WiSA Security Agreement and the WiSA Trademark Security
Agreement.

 

(k)               Funds Flow Request. The Company shall have delivered to the
Investor a flow of funds request, substantially in the form set out in Exhibit
J.

 

6.2              Conditions Precedent to the Obligations of the Company. The
obligation of the Company to issue the Note and the Warrant at the Closing is
subject to the satisfaction or waiver by the Company, at or before such Closing,
of each of the following conditions:

 

(a)               Representations and Warranties. The representations and
warranties of the Investor contained herein shall be true and correct in all
material respects as of the date when made and as of such Closing Date as though
made on and as of such date;

 

(b)               Performance. The Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investor at or prior to the Closing; and

 

(c)               No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

7.                  EVENTS OF DEFAULT

 

7.1              Events of Default. The occurrence of any of the following
events shall be an “Event of Default” under this Agreement:

 

(a)               an Event of Default under the Note;

 

(b)               any of the representations or warranties made by the Company
or WiSA or any of their respective agents, officers, directors, employees or
representatives in any Transaction Document or public filing being inaccurate,
false or misleading in any material respect, as of the date as of which it is
made or deemed to be made, or any certificate or financial or other written
statements furnished by or on behalf of the Company or WiSA to the Investor or
any of its representatives, is inaccurate, false or misleading, in any material
respect, as of the date as of which it is made or deemed to be made, or on any
Closing Date; or

 



 23 

 

 

(c)               a failure by the Company to comply with any of its covenants
or agreements set forth in this Agreement, including those set forth in Section
10.

 

7.2              Investor Right to Investigate an Event of Default. If in the
Investor’s reasonable opinion, an Event of Default has occurred, or is or may be
continuing:

 

(a)               the Investor may notify the Company that is wishes to
investigate such purported Event of Default;

 

(b)               the Company shall cooperate with the Investor in such
investigation;

 

(c)               the Company shall comply with all reasonable requests made by
the Investor to the Company in connection with any investigation by the Investor
and shall (i) provide all information requested by the Investor in relation to
the Event of Default to the Investor; provided that the Investor agrees that any
materially price sensitive information and/or non-public information will be
subject to confidentiality, and (ii) provide all such requested information
within three (3) Business Days of such request; and

 

(d)               the Company shall pay all reasonable costs incurred by the
Investor in connection with any such investigation.

 

7.3              Remedies Upon an Event of Default

 

(a)               If an Event of Default occurs pursuant to Section 7.1(a), the
Investor shall have such remedies as are set forth in the Note.

 

(b)               If an Event of Default occurs pursuant to Section 7.1(b) or
Section 7.1(c) and is not remedied within (i) two (2) Business Days for an Event
of Default occurring by the Company’s failure to comply with Section 7.1(c), or
(ii) ten (10) Business Days for an Event of Default occurring pursuant to
Section 7.1(b), the Investor may declare, by notice to the Company, effective
immediately, all outstanding obligations by the Company under the Transaction
Documents to be immediately due and payable in immediately available funds and
the Investor shall have no obligation to consummate any Closing under this
Agreement or to accept the conversion of any Note into Conversion Shares.

 

(c)               If any Event of Default occurs and is not remedied within (i)
two (2) Business Days for an Event of Default occurring by the Company’s failure
to comply with Section 7.1(c), or (ii) ten (10) Business Days for an Event of
Default occurring pursuant to Section 7.1(b), the Investor may, by written
notice to the Company, terminate this Agreement effective as of the date set
forth in the Investor’s notice.

 



 24 

 

 

8.                  TERMINATION

 

8.1              Events of Termination. This Agreement:

 

(a)               may be terminated:

 

(i)                 by the Investor on the occurrence or existence of a
Securities Termination Event or a Change of Control;

 

(ii)              by the mutual written consent of the Company and the Investor,
at any time;

 

(iii)            by either Party, by written notice to the other Party,
effective immediately, if the Closing has not occurred within fifteen (15)
Business Days of the date of this Agreement or such later date as the Company
and the Investor agree in writing, provided that the right to terminate this
Agreement under this Section 8.1(a)(iii) is not available to any party that is
in material breach of or material default under this Agreement or whose failure
to fulfill any obligation under this Agreement has been the principal cause of,
or has resulted in the failure of the Closing to occur; or

 

(iv)             by the Investor, in accordance with Section 7.3(c).

 

8.2              Automatic Termination. This Agreement will automatically
terminate, without further action by the parties, at the time after the Closing
that the Principal Amount outstanding under the Note and any accrued but unpaid
interest is reduced to zero (0), whether as a result of Conversion or repayment
by the Company in accordance with the terms of this Agreement and the Note.

 

8.3              Effect of Termination.

 

(a)               Subject to Section 8.3(b), each party’s right of termination
under Section 8.1 is in addition to any other rights it may have under this
Agreement or otherwise, and the exercise of a right of termination will not be
an election of remedies.

 

(b)               If the Investor terminates this Agreement under Section
8.1(a)(i):

 

(i)                 the Investor may declare, by notice to the Company, all
outstanding obligations by the Company under the Transaction Documents to be due
and payable (including, without limitation, the immediate repayment of any
Principal Amount outstanding under the Note plus accrued but unpaid interest)
without presentment, demand, protest or any other notice of any kind, all of
which are expressly waived by the Company, anything to the contrary contained in
this Agreement or in any other Transaction Document notwithstanding; and

 

(ii)              the Company must within five (5) Business Days of such notice
being received, pay to the Investor in immediately available funds the
outstanding Principal Amount for the Note plus all accrued interest thereon (if
any), unless the Investor terminates this Agreement as a result of an Event of
Default and provided that (A) subsequent to the termination under Section
8.1(a)(i), the Investor is not prohibited by Law or otherwise from exercising
its conversion rights pursuant to this Agreement or the Note, (B) the Investor
actually exercises its conversion rights under this Agreement or the Note, and
(C) the Company otherwise complies in all respects with its obligation to issue
Conversion Shares in accordance with the Note (which obligation will survive
termination).

 



 25 

 

 

(c)               Upon termination of this Agreement, the Investor will not be
required to fund any further amount after the date of termination of the
Agreement, provided that termination will not affect any undischarged obligation
under this Agreement, and any obligation of the Company to pay or repay any
amounts owing to the Investor hereunder and which have not been repaid at the
time of termination.

 

(d)               Nothing in this Agreement will be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or to impair the right of any party to compel specific
performance by any other Party of its obligations under this Agreement.

 

(e)               Notwithstanding anything herein to the contrary, the Company’s
covenant under Section 5.8 of this Agreement shall survive the termination of
this Agreement in accordance with its terms.

 

9.                  REGISTRATION RIGHTS

 

9.1              Registration.

 

(a)               Registration Statements.

 

(i)                 Promptly, but in any event no later than April 1, 2020, the
Company shall prepare and file with the SEC a registration statement for an
underwritten offering to address, among other things, the Company’s compliance
with Nasdaq Listing Rule 5550(b)(1). In the event that the Company closes such
an offering on or prior to forty-five (45) days after the date of this Agreement
(a “Qualifying Offering”), then twenty-five percent (25%) of the gross proceeds
of such Qualifying Offering shall be used to repay the Note and the Company
shall be obligated to file a Registration Statement covering the resale of all
of the Investor Shares no later than forty-five (45) days after the execution by
the Company of the underwriting agreement entered into in connection with the
Qualifying Offering.

 

(ii)              If the Company is not able to close a Qualifying Offering on
or prior to forty-five (45) days after the date of this Agreement, the Company
shall prepare and file with the SEC a Registration Statement on the Business Day
immediately following such 45-day period covering the resale of all of the
Investor Shares. The foregoing Registration Statement shall be filed on Form S-1
or a Form S-3 or any successor forms thereto. The Registration Statement (and
each amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided to the Investor and its counsel at
least five (5) Business Days prior to its filing or other submission and the
Company shall incorporate all reasonable comments provided by the Investor or
its counsel.

 



 26 

 

 

(b)               Expenses. Except as otherwise expressly provided herein, the
Company will pay all fees and expenses incident to the performance of or
compliance with this Section 9, including all fees and expenses associated with
effecting the registration of the Investor Shares, including all filing and
printing fees, the Company’s counsel and accounting fees and expenses, costs
associated with clearing the Investor Shares for sale under applicable state
securities laws, listing fees, fees and expenses of one counsel to the Investor
and the Investor’s reasonable expenses in connection with the registration, but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals with respect to the
Investor Shares being sold.

 

(c)               Effectiveness. The Company shall use its best efforts to have
the Registration Statement declared effective as soon as practicable after
filing thereof but in no event later than the date that is one hundred eighty
(180) days following the Closing Date. The Company shall notify the Investor by
e-mail as promptly as practicable, and in any event, within twenty-four (24)
hours, after the Registration Statement is declared effective and shall
simultaneously provide the Investor with copies of any related Prospectus to be
used in connection with the sale or other disposition of the securities covered
thereby.

 

(d)               Piggyback Registration Rights. If the Company at any time
determines to file a registration statement under the 1933 Act to register the
offer and sale, by the Company, of Common Stock (other than (i) on Form S-4 or
Form S-8 under the 1933 Act or any successor forms thereto, (ii) an
at-the-market offering, (iii) a registration of securities solely relating to an
offering and sale to employees or directors of the Company pursuant to any
employee stock plan or other employee benefit plan arrangement or (iv) the
registration statement in connection with a Qualifying Offering), the Company
shall, as soon as reasonably practicable, give written notice to the Investor of
its intention to so register the offer and sale of Common Stock and, upon the
written request, given within five (5) Business Days after delivery of any such
notice by the Company, of the Investor to include in such registration the
Investor Shares (which request shall specify the number of Investor Shares
proposed to be included in such registration), the Company shall cause all such
Investor Shares to be included in such registration statement on the same terms
and conditions as the Common Stock otherwise being sold pursuant to such
registered offering.

 

9.2              Company Obligations. The Company will use its commercially
reasonable efforts to effect the registration of the Investor Shares in
accordance with the terms hereof, and pursuant thereto the Company will, as
expeditiously as possible:

 

(a)               use its commercially reasonable efforts to cause the
Registration Statement to become effective and to remain continuously effective
for a period that will terminate upon the first date on which all Investor
Shares are either covered by the Registration Statement or may be sold without
restriction, including volume or manner-of-sale restrictions, pursuant to Rule
144 or have been sold by the Investor (the “Effectiveness Period”) and advise
the Investor in writing when the Effectiveness Period has expired;

 

(b)               prepare and file with the SEC such amendments and
post-effective amendments and supplements to the Registration Statement and the
Prospectus as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and to comply with the provisions of the 1933 Act and
the 1934 Act with respect to the distribution of all of the Investor Shares
covered thereby;

 



 27 

 

 

(c)               provide copies to and permit counsel designated by the
Investor to review all amendments and supplements to the Registration Statement
no fewer than three (3) Business Days prior to its filing with the SEC and not
file any document to which such counsel reasonably objects;

 

(d)               furnish to the Investor and its legal counsel, without charge,
(i) promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company (but not later than two (2) Business Days after
the filing date, receipt date or sending date, as the case may be) one copy of
the Registration Statement and any amendment thereto, each preliminary
prospectus and Prospectus and each amendment or supplement thereto, and each
letter written by or on behalf of the Company to the SEC or the staff of the
SEC, and each item of correspondence from the SEC or the staff of the SEC, in
each case relating to the Registration Statement (other than any portion of any
thereof which contains information for which the Company has sought confidential
treatment), and (ii) such number of copies of a Prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as the Investor may reasonably request in order to facilitate
the disposition of the Investor Shares that are covered by the related
Registration Statement;

 

(e)               immediately notify the Investor of any request by the SEC for
the amending or supplementing of the Registration Statement or Prospectus or for
additional information;

 

(f)                use its commercially reasonable efforts to (i) prevent the
issuance of any stop order or other suspension of effectiveness and, (ii) if
such order is issued, obtain the withdrawal of any such order at the earliest
possible moment and notify the Company of the issuance of any such order and the
resolution thereof, or its receipt of notice of the initiation or threat of any
proceeding for such purpose;

 



(g)               prior to any public offering of Investor Shares, use its
commercially reasonable efforts to register or qualify or cooperate with the
Investor and its counsel in connection with the registration or qualification of
such Investor Shares for offer and sale under the securities or blue sky laws of
such jurisdictions requested by the Investor and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Investor covered by the Registration
Statement and the Company shall promptly notify the Investor of any notification
with respect to the suspension of the registration or qualification of any of
such Investor Shares for sale under the securities or blue sky laws of such
jurisdictions or its receipt of notice of the initiation or threat of any
proceeding for such purpose;

 

(h)               immediately notify the Investor, at any time prior to the end
of the Effectiveness Period, upon discovery that, or upon the happening of any
event as a result of which, the Registration Statement or Prospectus includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
(in the case of the Prospectus, in light of the circumstances in which they were
made), and promptly prepare, file with the SEC and furnish to such holder a
supplement to or an amendment of such Registration Statement or Prospectus as
may be necessary so that such Registration Statement or Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of such Prospectus, in light of the circumstances in
which they were made);

 



 28 

 

 

(i)                 otherwise use its commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC under the 1933 Act and the
1934 Act;

 

(j)                 hold in confidence and not make any disclosure of
information concerning the Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to
complete the Registration Statement or to avoid or correct a misstatement or
omission in the Registration Statement, (iii) the release of such information is
ordered pursuant to a subpoena or other final, non-appealable order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this Agreement or any other agreement, and upon learning that
disclosure of such information concerning the Investor is sought in or by a
court or governmental body of competent jurisdiction or through other means,
give prompt written notice to the Investor and allow the Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information; and

 

(k)               take all other reasonable actions necessary to expedite and
facilitate disposition by the Investor of all Investor Shares pursuant to the
Registration Statement.

 

9.3              Indemnification.

 

(a)               Indemnification by the Company. The Company will indemnify and
hold harmless the Investor Parties, from and against any Losses to which they
may become subject under the 1933 Act or otherwise, arising out of, relating to
or based upon: (i) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement, any preliminary
Prospectus, final Prospectus or other document, including any blue sky
application (as defined below), or any amendment or supplement thereof or any
omission or alleged omission of a material fact required to be stated therein
or, in the case of the Registration Statement, necessary to make the statements
therein not misleading or, in the case of any preliminary Prospectus, final
Prospectus or other document, necessary to make the statements therein, in light
of the circumstances in which they were made, not misleading; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Investor
Shares under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) any violation or
alleged violation by the Company or its agents of the 1933 Act, the 1934 Act or
any similar federal or state law or any rule or regulation promulgated
thereunder applicable to the Company or its agents and relating to any action or
inaction required of the Company in connection with the registration or the
offer or sale of the Investor Shares pursuant to any Registration Statement; or
(iv) any failure to register or qualify the Investor Shares included in any such
Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on the Investor’s behalf and will reimburse
the Investor Indemnified Parties for any legal or other expenses reasonably
incurred by them in connection with investigating, preparing or defending any
such Losses; provided, however, that the Company will not be liable in any such
case if and to the extent, but only to the extent, that any such Losses arise
out of or are based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
the Investor or any such controlling Person in writing specifically for use in
such Registration Statement or Prospectus.

 



 29 

 

 

(b)               Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim, action, suit or proceeding with respect to which it seeks
indemnification following such Person’s receipt of, or such Person otherwise
become aware of, the commencement of such claim, action, suit or proceeding and
(ii) permit such indemnifying party to assume the defense of such claim, action,
suit or proceeding with counsel reasonably satisfactory to the indemnified
party; provided, however, that any Person entitled to indemnification hereunder
shall have the right to employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (A) the indemnifying party has agreed to pay such
fees or expenses, (B) the indemnifying party shall have failed to assume the
defense of such claim and employ counsel reasonably satisfactory to such Person
or (C) in the reasonable judgment of any such Person, based upon written advice
of its counsel, a conflict of interest exists between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person); and provided, further, that the failure or delay of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure or delay to give notice shall materially adversely affect the
indemnifying party in the defense of any such claim or litigation. It is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

 

(c)               Contribution. If for any reason the indemnification provided
for in the preceding paragraph (a) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein, the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. No
Person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the 1933 Act shall be entitled to contribution from any Person not
guilty of such fraudulent misrepresentation. The indemnity and contribution
agreements contained in this Section are in addition to any other rights or
remedies that any indemnified party may have under applicable law, by separate
agreement or otherwise.

 



 30 

 

 

10.              RIGHTS TO FUTURE STOCK ISSUANCES. Subject to the terms and
conditions of this Section 10 and applicable securities laws, if at any time
prior to the second anniversary of the Closing, the Company proposes to offer or
sell any New Securities, the Company shall first offer the Investor the
opportunity to purchase up to ten percent (10%) of such New Securities. The
Investor shall be entitled to apportion the right of first offer hereby granted
to it in such proportions as it deems appropriate among itself and its
Affiliates.

 

10.1          The Company shall give notice (the “Offer Notice”) to the
Investor, stating (a) its bona fide intention to offer such New Securities, (b)
the number of such New Securities to be offered, and (c) the price and terms, if
any, upon which it proposes to offer such New Securities.

 

10.2          By notification to the Company within ten (10) days after the
Offer Notice is given, the Investor may elect to purchase or otherwise acquire,
at the price and on the terms specified in the Offer Notice, up to ten percent
(10%) of such New Securities. The closing of any sale pursuant to this Section
10 shall occur within the later of ninety (90) days of the date that the Offer
Notice is given and the date of initial sale of New Securities pursuant to
Section 10.3.

 

10.3          The Company may, during the ninety (90) day period following the
expiration of the period provided in Section 10.2, offer and sell the remaining
portion of such New Securities to any Person or Persons at a price not less
than, and upon terms no more favorable to the offeree than, those specified in
the Offer Notice. If the Company does not enter into an agreement for the sale
of the New Securities within such period, or if such agreement is not
consummated within thirty (30) days of the execution thereof, the right provided
hereunder shall be deemed to be revived and such New Securities shall not be
offered unless first reoffered to the Investors in accordance with this Section
10.

 

10.4          The right of first offer in this Section 10 shall not be
applicable to Exempted Securities, or any New Securities registered for sale
under the 1933 Act.

 

11.              GENERAL PROVISIONS

 

11.1          Fees and Expenses. Prior to the date of this Agreement, the
Company has paid Morgan, Lewis & Bockius LLP $30,000. At the Closing, the
Company shall reimburse the Investor up to an additional $20,000 of due
diligence costs and reasonable fees and disbursements of Morgan, Lewis & Bockius
LLP in connection with the preparation of the Transaction Documents it being
understood that Morgan, Lewis & Bockius LLP has not rendered any legal advice to
the Company in connection with the transactions contemplated hereby and that the
Company has relied for such matters on the advice of its own counsel. Except as
specified above, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents. The Company shall pay all stamp and
other taxes and duties levied in connection with the sale of the Note and the
Warrant.

 



 31 

 

 

11.2          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via email at the email address
specified in this Section prior to 5:00 p.m. (New York time) on a Business Day,
(b) the next Business Day after the date of transmission, if such notice or
communication is delivered via email at the email address specified in this
Section on a day that is not a Business Day or later than 5:00 p.m. (New York
time) on any date and earlier than 11:59 p.m. (New York time) on such date, (c)
the Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

 

If to the Company:

 

Summit Wireless Technologies, Inc.
6840 Via Del Oro, Suite 280
San Jose, CA 95119
Telephone: (408) 627-4716
Email:
Attention: Brett Moyer, Chief Executive Officer

 

With a copy (which shall not constitute notice) to:

 

Sullivan & Worcester LLP

1633 Broadway

New York, NY 10019

(212) 660-3060

Email:

Attention: David E. Danovitch, Esq.

 

If to the Investor:

 

Telephone:
Email:


Attention:

 

With a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110
Telephone: (617) 341-7269
Email:
Attention: Bryan S. Keighery

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

11.3          Severability. If any provision of this Agreement is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Agreement will not in any way
be affected or impaired thereby.

 



 32 

 

 

11.4          Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York, without reference to
principles of conflict of laws or choice of laws.

 

11.5          Jurisdiction and Venue. Any action, proceeding or claim arising
out of, or relating in any way to this Agreement shall be brought and enforced
in the New York Supreme Court, County of New York, or in the United States
District Court for the Southern District of New York. The Company and the
Investor irrevocably submit to the jurisdiction of such courts, which
jurisdiction shall be exclusive, and hereby waive any objection to such
exclusive jurisdiction or that such courts represent an inconvenient forum. The
prevailing party in any such action shall be entitled to recover its reasonable
and documented attorneys’ fees and out-of-pocket expenses relating to such
action or proceeding.

 

11.6          WAIVER OF RIGHT TO JURY TRIAL. THE COMPANY AND THE INVESTOR HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.

 

11.7          Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Securities.

 

11.8          Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

11.9          Amendments; Waivers. No provision of this Agreement may be waived
or amended except in a written instrument signed by the Company and the
Investor. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

11.10      Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 



 33 

 

 

11.11      Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of and be enforceable by, the Company and the Investor and
their respective successors and assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Investor. The Investor may assign any or all of its rights under
this Agreement to any Person to whom the Investor assigns or transfers any
Securities, provided such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions hereof that apply to the
“Investor” and such transferee is an accredited investor.

 

11.12      No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

11.13      Further Assurances. Each party hereto shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

11.14      Counterparts. This Agreement may be executed in two identical
counterparts, both of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. Signature pages delivered by facsimile or e-mail
shall have the same force and effect as an original signature.

 

11.15      Specific Performance. The Company acknowledges that monetary damages
alone would not be adequate compensation to the Investor for a breach by the
Company of this Agreement and the Investor may seek an injunction or an order
for specific performance from a court of competent jurisdiction if (a) the
Company fails to comply or threatens not to comply with this Agreement or (b)
the Investor has reason to believe that the Company will not comply with this
Agreement.

 

 

[Signature Page Follows]



 



 34 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Securities Purchase
Agreement as of the date first set forth above.

 

COMPANY:   INVESTOR:          SUMMIT WIRELESS TECHNOLOGIES, INC.   [__________]
         By:                                                                    
By:                                        Name:   Name: Title:   Title:

 



 

 



 

EXHIBIT A

 

FORM OF SECURITY AGREEMENT

 

[See attached]

 

 

 

 

EXHIBIT B

 

FORM OF PLEDGE AGREEMENT

 

[See attached]

 



 

 

 

EXHIBIT C

 

FORM OF COMPANY PATENT SECURITY AGREEMENT

 

[See attached]

 

 

 






EXHIBIT D

 

FORM OF COMPANY TRADEMARK SECURITY AGREEMENT

 

[See attached]


 



 

 

 

EXHIBIT E

 

FORM OF WISA GUARANTY

 

[See attached]

 

 

 

 

EXHIBIT F

 

FORM OF WISA SECURITY AGREEMENT

 

[See attached]

 

 

 

 

EXHIBIT G

 

FORM OF WISA TRADEMARK SECURITY AGREEMENT

 

[See attached]

 



 

 

 

EXHIBIT H

 

FORM OF NOTE

 

[See attached]

 



 

 

 

EXHIBIT I

 

FORM OF WARRANT

 

[See attached]

 



 

 

 

EXHIBIT J

 

FLOW OF FUNDS REQUEST

 

 

Summit Wireless Technologies, Inc. – Securities Purchase Agreement – Flow of
Funds Request

 

In connection with the Securities Purchase Agreement, dated March [__], 2020
(the “Agreement”) between Summit Wireless Technologies, Inc. (the “Company”) and
(the “Investor”), the Company irrevocably authorizes the Investor to distribute
such funds as set out below, in the manner set out below, at the Closing.

 

Capitalized terms used but not otherwise defined in this letter will have the
meaning given to such terms in the Agreement.

 

 

Item Amount Closing   $ Total $

 

Please transfer the net amount of US $ due at the Closing, to the following bank
account:

 

Beneficiary Bank:

Swift code:

ABA/Routing #:

Account #:

Beneficiary name and address:

 

 

Yours sincerely,

 

SUMMIT WIRELESS TECHNOLOGIES, INC.

 

 

By:

Name

Title

 



 

 

